DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.    	The information disclosure statement (IDS) submitted on 10/26/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
3.	Applicant has not provided an explanation of relevance of cited document(s) discussed below.
a.    Reference US 8,818,032 (GABE) is a general background reference(s) covering  modifying mode at the operating device or can input the ID address of the second image forming apparatus using the keyboard connected to the personal computer and retrieving display image with present values  to be related.
b.    Reference US 9,041,943 (YAMADA) is a general background reference(s) covering prompting an input of user information in order to identify a user based on information inputted by the user. Further, if the user authentication can be performed by an ID card etc. without input operation from a user, the user may be identified based on authentication information when performing the user authentication to be related.
c.    Reference US 8,843,485 (TERAO) is a general background reference(s) covering  searching received print data to find whether or not a specific character string indicating a confidential document is included therein, at the time of printing  to be related.
d.    Reference US 20090001154 (WANG) is a general background reference(s) covering an authorization device configured to decide whether to authorize copying of the document based on a predetermined standard when said communication device receives said ID data  to be related.

Reasons for Allowance
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
	Referring to claims 1-8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining whether the user is allowed to access the electronic document having the confidential information according to the policy, retrieving the electronic document having the confidential information from the private job server, and sending the electronic document having the confidential information to the public domain.
	Referring to claims 9-14, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a private policy server for the user according to a private domain for the user at a public policy server within the public domain, retrieving a policy for the user according to the private domain from the private policy server, receiving a print job request from the public policy server for an electronic document having confidential information stored in a private job server in the private 
Referring to claims 15-20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, a private policy server to provide a policy to the public policy server based on a domain associated with the user within a private domain, and a private job server having a job list of a plurality of print jobs, wherein the user accesses the job list according to the policy to print to the printing device, wherein the public policy server determines whether an electronic document having confidential information in the job list is accessible from the private job server according the policy.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remark
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Halls et al. (US 2007/0107048) discloses a method for implementing a policy-based printing system from a private domain (0019-0020, 0028), retrieving a policy from the private policy server based on the domain, wherein the authentication token confirms that the user corresponds to the policy (0053-0054).

	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675